DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a computer-implemented method for formulating customized personal care products, classified in G06Q30/0621.
II. Claims 9-16, drawn to a computer-implemented method for customizing personal care devices, classified in G06Q30/0621.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination invention I has separate utility such as customizing lotion for a customer.  See MPEP § 806.05(d).
In the instant case, Invention I requires receiving, by a server computer system from a remote computing device, user-specified settings for a custom formulation of a personal care product, wherein the user-specified settings are based on user input received by the remote computing device via a user interface for customizing formulations of personal care products; obtaining, by the server computer system, manufacturing parameters for the custom formulation based at least on part on the user-specified settings; and transmitting, by the server computer system, the manufacturing parameters to a manufacturing computer system, wherein the manufacturing parameters are configured to initiate or guide a manufacturing process to produce the custom formulation of the personal care product.
In contrast, Invention II requires receiving, by a server computer system from a first remote computing device, user-specified settings for a personal care device having at least one computer-controlled component, wherein the user-specified settings are based on user input received by the first remote computing device via a user interface for customizing settings of the personal care device, and 
Invention I does not require a personal care device having at least one computer-controlled component, wherein the user-specified settings for the personal care device are based on user input received via a user interface for customizing settings of the personal care device; obtaining operational parameters for the personal care device based at least in part on the user-specified settings for the personal care device; and circuitry for transmitting the operational parameters to a remote computing device in communication with the personal care device, wherein the operational parameters are configured to modify at least one operational characteristic of the at least one computer-controlled component of the personal care device.
Invention II does not require receiving user-specified settings for custom formulation of a personal care product; obtaining manufacturing parameters for the custom formulation based at least on part on the user-specified settings for the custom formulation; and transmitting the manufacturing parameters to a manufacturing computer system, wherein the manufacturing parameters are configured to initiate or guide a manufacturing process to produce the custom formulation of the personal care product.
Therefore, Inventions I and II are distinct subcombinations usable together. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
1)	the inventions have acquired a separate status in the art in view of their separate classification;
2)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) in a manner that is not likely to result in finding art pertinent to the other invention(s). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 17 links inventions I and II. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claim 17. Upon the indication of allowability of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALLISON G WOOD/Primary Examiner, Art Unit 3625